DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 12/16/21.
Claims 1, 39-41 have been amended. 
Claims 26, 31-33, 38, and 42 have been canceled. 
Claims 25, 27-30, 34-37, and 39-41 are currently pending and have been examined.
This action is made final. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 25, 27-30, 34-37, and 39-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more. 
The claim(s) recite(s) subject matter within a statutory category as a method (claims 25, 27-30, 34-37, and 39-41) which recite steps of displaying information on a first, second, third and fourth portion of a display, determining that a passage was copied from a portion of another document, determining a percentage match between the copy-paste passage and the portion of the other document and displaying the percent match which indicates a percentage of identical text between the copy-paste passage and the portion of the other document, and determining a risk level based upon the percentage match and whether the copy-paste passage has an intradocument conflict.  (Step 1: Yes)
These limitations of Claim 25, as drafted, under the broadest reasonable interpretation, are directed to performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “a computing device” language, “determines that the copy-paste passage was copied from a portion of another medical document” in the context of this claim, under its broadest reasonable interpretation, is understood to be a mental process of the user comparing two documents and making the determination that one contains text copied and pasted from the other document.  Similarly, but for recitation of “the computing device”, the limitation of “determines a percentage match between the copy-paste passage and the portion of another medical document”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, which is understood to be an individual performing a calculation to determine a percentage of matching content.  But for recitation of “the computing device”, the limitation “determines the risk level based upon the percentage match and whether the copy-paste passage has an intradocument conflict”, under its broadest reasonable interpretation in the context of this claim, is understood to be an individual using the percentage match to determine and assign a risk level.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 28, 29, 30, reciting particular aspects of how a risk level is determined, may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “a/the computing device” amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0048], [0075], [0076], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of “a first portion of the display screen displays a medical document”, “a second portion of the display screen displays an identification of a copy-paste passage for the medical document and a match indicator for the copy-paste passage”, “a third portion of the display screen displays a risk level for the medical document”, “wherein the second and third portions are in a panel overlaid on the first portion”, “a fourth portion of the display screen displays a selectable option to view the medical document with the copy-paste passage highlighted and a selectable option to confirm the medical document is correct”, “displays the percentage match as the match indicator”, “displays a portion of the copy-paste passage that is within the risk level” amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as “and as the identification of the copy-paste passage a region in which the copy-paste passage resides”, “where the percentage match indicates a percentage of identical text between the copy-paste passage and the portion of another medical document”, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 28-30, 36, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 28-30, 34-35, 39, 42, additional limitations which add insignificant extra-solution activity to the abstract idea, claims 27, 37, 40-41, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No) 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as displaying a medical document on a first portion of a screen, displaying an identification of a copy-paste passage from a medical document with a match indicator on a second portion of a display screen, displaying a risk level for a medical document on a third portion of a display screen, displaying a selectable option to view the medical document with the copy-paste passage highlighted on a fourth screen, displaying the percentage match as the match indicator, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amounts to limitations consistent with the additional elements in the independent claims (such as additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, e.g., Claims 28-29, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); Claim 31-32, 36.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
		Dependent claims 27-30, 34-37, and 39-41, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. (Step 2B: No)
		For the reasons stated, Claims 25, 27-30, 34-37, and 39-41 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 

Response to Applicant’s Remarks/Arguments
Please note: When referencing page numbers of Applicant’s response, references are to page numbers as printed. 

Drawing Objections
	Drawing objections to Figure 7, Box 206 are withdrawn in view of Applicant’s submission of corrected drawings.  

112(a) Rejections
	The 112(a) rejections are withdrawn in view of Applicant’s amendments/cancelation of claims.  

101 Rejections
	Applicant’s arguments have been fully considered but are not persuasive. On page 6, Applicant asserts with respect to Step 2A Prong One, that claims are not directed to an abstract idea but rather to a specific way to process and present data relating to copy-paste passages and risk levels of medical documents and asserts that Claim 25 requires displaying a copy-paste passage and a risk determination based upon a percentage match.  Applicant further asserts that Claim 25 encompasses a specific configuration to display information relating to copy-paste passages in medical documents and risk levels. Examiner respectfully disagrees; as shown above in 101 section, the analysis identifies how Claim 25 is directed to an abstract idea.  Examiner notes that per 101 analysis above, displaying different types of information on different portions of a display merely amounts to insignificant application.  As the claims are currently drafted, there appears to be no claim language that ties together the functionality of the claimed invention with how the information is output to the display and how the functionality ties into the user interface (e.g., how a user interacts with the information).  
	At bottom of page 6, with respect to Step 2A Prong Two, Applicant argues that even if the claims are directed to an abstract idea, they integrate it into a practical application of identifying risk levels in medical documents and that the claims recite the practical application of displaying an identification of the copy-paste passage. Examiner respectfully disagrees that these integrate the abstract idea into a practical application. Applicant asserts that Claim 25 addresses the problem of inaccurate or erroneous information being copied and pasted from one medical document to another and cites to paras. 23-24 of specification. Examiner notes that the problem described is a problem with human error (copying and pasting the wrong information or pasting content into the wrong location in a document) and not a problem due to the technological environment to which the claim is confined (a computer system); see MPEP 2106.04(d), specifically, 2106.04(d)(1).  
	Applicant next cites to the amended limitation of Claim 25 pertaining to “a fourth portion of the display screen…” and argues it provides an advantageously convenient way for a user to evaluate medical records and the information within them”, citing additionally to Fig. 11.  Examiner respectfully disagrees that this is representative of a technological improvement as Applicant has not cited to relevant portions of specification that disclose existing technological problems with similar computer systems. Any purported improvements may be improvements to the abstract idea itself, but not to the technological itself or technological environment.  
	Applicant next cites the limitation pertaining to the computing device "displays a portion of the copy-paste passage that is within the risk level", asserting “This feature can provide the advantage and practical application of assisting a user in evaluating copy-paste passages by displaying the passage subject to the risk level, rather than just displaying an identification of it, as noted in the Application”.  As with the preceding argument, Examiner respectfully disagrees that this is representative of a technological improvement as Applicant has not cited to relevant portions of specification that disclose existing technological problems with similar computer systems.  Any purported improvements may be improvements to the abstract idea itself, but not to the technological itself or technological environment.   
	Regarding arguments at bottom of page 6-page 7 pertaining to Step 2B, Applicant argues that Claim 25 recites an inventive concepts through identifying risk levels in medical documents based upon a percentage match between a copy-paste passage and another document, and displaying the percentage match along with a risk level, and cites to the second, third and fourth portions of the display, asserting that the inventive concept can improve the evaluation of medical documents subject to a copy and paste functionality. As described above, the problem is a problem caused by humans and is not a problem caused by the technology itself or to the technological environment to which the claim is confined.  Regarding Applicant’s argument pertaining to the inventive concept and “displaying a risk level determined in a specific way”, as the claims are currently drafted, there appears to be no claim language that ties together the functionality of the claimed invention with how the information is output to the display and how the functionality ties into the user interface (e.g., how a user interacts with the information).  
	For the reasons described here, the 101 rejection is maintained. 	


Conclusion
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A. K. A./
Examiner, Art Unit 3626
	
/JONATHAN DURANT/Primary Examiner, Art Unit 3619